Per Curiam.
The exception taken by the defendant’s counsel to the ruling of the trial court excluding an answer to his question, on cross-examination, to the plaintiff’s witness as to whether he was engaged to the plaintiff or not, was undoubtedly well taken. It is always competent to inquire what relations exist between a party and his witness, for the purpose of showing the motive and influence under which the evidence is given, and the existence of any bias or prejudice on the part of the witness. Such evidence, however, affects the credibility of the witness only; and, if his evidence is wholly immaterial upon all of the material issues of the case, an erroneous ruling upon such question furnishes no valid reason for reversing the judgment. That was the case here. No material question of *473fact was controverted on the trial, and the evidence of the witness could have been wholly stricken from the minutes without affecting the result in the least degree.
The defendant was not prejudiced by the ruling, and the
judgment should therefore be affirmed.
All concur.